PER CURIAM.
We find that the record on appeal contains substantial competent evidence upon which to base the trial court’s finding that appellant violated the terms and conditions of community control and probation. Accordingly, we affirm the orders of violation and the sentences imposed in connection therewith.
We do agree that the trial court’s written orders must be modified to conform to the findings made at the revocation hearing. Although both orders recite that appellant failed to maintain gainful employment, and that he failed to comply with certain instructions of his probation officer, no evidence was presented supporting these allegations. Similarly, the order revoking community control is in error when it recites that appellant left his home without permission on May 28 and June 7, 1987. The orders should be modified to delete these particular findings. Revear v. State, 497 So.2d 1337 (Fla. 2d DCA 1986).
Affirmed in part, reversed in part, and remanded with instructions.
CAMPBELL, C.J., and SCHEB and SCHOONOVER, JJ., concur.